                Case 1:19-cv-05434-VM-RWL Document 354 Filed 01/07/20 Page 1 of 12
                              CLEARY GOTTLIEB STEEN & HAMILTON LLP


                                                                                                                                        ~J[ill
                                                                                                    -          I     I             •   17
                                                                                                                                                          ROME
NEWYORK                                                 2112 Pennsylvania Avenue, NW                         LL: • .                         :
                                                                                                                                                         MILAN
                                                         Washington, DC 20037-3229                           [ - - ·-- -
PARIS
                                                              T: +1202 9741500                                     ,JA;,; 7 - . .020                 HONG KONG
                                                              F: +1202 9741999
BRUSSELS
                                                                                                                   -- --'     1-                         BEIJING
LONDON                                                           clearygottlieb.com                             CHA,'vu_; .::R S·01=                 UENOSAIRES

FRANKFURT
                                                                                                               JUDGE M.\RRERO                         SAO PAULO

                                                                                                                                                      ABU DHABI
COLOGNE                                                           D: + I (202) 974-1680
                                                                  m solomon@ cgsh.com                                                                     SEOUL
MOSCOW




                                                                                                              USDC SDNY
                                                                 January 6, 2020                             DOCUMENT
                                                                                                             ELECTRONICALLY FILED
           BY HAND

           The Honorable Victor Marrero
                                                                                                             DOC#:
                                                                                                             DAl E FILED:.
                                                                                                                                            !/1 ~/
           Daniel Patrick Moynihan
           United States Courthouse
           500 Pearl Street
           New York, NY 10007-1312


                         Re:        State ofNew York, et al. v. Deutsche Telekom AG, et al., No. 1: 19-cv-05434-
                                    VM-RWL (S.D.N.Y.)

           Dear Judge Marrero,

                          On behalf of all Defendants, we respectfully request this Court's endorsement on
           the following requests:

                         •     Projector and Screen. Defendants respectfully request use of the Court's
                               available audio visual equipment, which we understand include a projector and
                               screen(s), for additional viewing capabilities of all parties' documents.
                         •     Additional Table Area. Defendants respectfully request additional tables to
                               be added to the counsel section in the front of the court room, to the extent space
                               permits.
                          •    Reserved Seating. Defendants respectfully request that gallery benches be
                               reserved for Defendants' in-house personnel (approximately 20 seats) and
                               additional outside counsel (approximately 20 seats).

                          Please let us know if you have any questions. Thank you for your consideration.
        SO OR DE RED .                        0'~,?z:'.o ,,                      Respectfully yours,

                                                                                  ~~/k..&.
                                                                                 Matthew Solomon



                         Cleary Gottlieb Steen & Hamilton LLP or an affiliated entity has an office in each of the cities listed above .
                Case 1:19-cv-05434-VM-RWL Document 354 Filed 01/07/20 Page 2 of 12
                                CLEARY GOTT LI EB STEEN & HAMILTON LLP

NEW YORK                                                    2112 Pennsylvania Avenue, NW                                                               ROME

PARIS
                                                             Washington, DC 20037-3229                                                                MILAN
                                                                  T: +1202 9741500                                                               HONG KONG
BRUSSELS
                                                                  F: +1 202 9741999
                                                                                                                                                     BEIJING
LONDON
                                                                     clearygottlieb.com                                                         BUENOS AIRES
FRANKFURT
                                                                                                                                                  SA.OPAULO
COLOGNE                                                                                                                                           ABU DHAB I
                                                                      D: + I (202) 974-1 680
MOSCOW                                                                msolomon@ cgsh.com                                                              SEOU L




                                                                     January 6, 2020

           BY HAND

            The Honorable Victor Marrero
            Daniel Patrick Moynihan
            United States Courthouse
            500 Pearl Street
            New York, NY 10007-1312


                         Re :        State ofNew York. et al. v. Deutsche Telekom AG, et al., No. 1: 19-cv-05434-
                                     VM-RWL (S .D.N.Y.)

           Dear Judge Marrero,

                         As counsel for Defendants, we respectfully request this Court' s endorsement
           through the Proposed Order enclosed herein for the listed attorneys to access SDNY Courtroom
           WiFi during closing arguments in the above-captioned matter.

                         Thank you for your consideration. Please let me know if you have any questions .

                                                                                    Respectfully yours,



                                                                                    Matthew Solomon
           cc: All Counsel of Record (via e-mail)




                        Cleary Gottli eb Steen & Hamilton LLP or an affiliated en tit y has an offi ce in each of the cities li st ed above .
      Case 1:19-cv-05434-VM-RWL Document 354 Filed 01/07/20 Page 3 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------x
IN THE MATTER OF AN APPLICATION
TO BRING PERSONAL ELECTRONIC DEVICE(S)
OR GENERAL PURPOSE COMPUTING DEVICE(S)
INTO THE COURTHOUSES OF THE
SOUTHERN DISTRICT OF NEW YORK
FOR USE IN A PROCEEDING OR TRIAL
--------------------------------------------------------------------x
        The following Order is subject to the definitions, obligations and restrictions imposed
pursuant to Standing Order Ml0-468, as Revised. Upon submission of written application to this
Court, it is hereby

        ORDERED that the following attorney(s) are authorized to bring Personal Electronic
Device(s) and/or the General Purpose Computing Device(s) (collectively, "Devices") listed
below into the Courthouse for use in a proceeding or trial in the action captioned State of New
York, et al. v. Deutsche Telekom AG, et al., No. 19-cv-5434.

       ORDERED that for the device(s) checked below SDNY Courtroom WiFi access shall be
provided.

         The date(s) for which authorization is provided is January 15, 2020.

                                                                                                 Wi-Fi
     Attorney                           Email                           Device(s)   Courtroom
                                                                                                Granted
                                                                    1 cell phone,
 David Gelfand         dgelfand@cgsh.com                                            23B
                                                                    1 laptop
                                                                    1 cell phone,
 Mark Nelson           mnelson@cgsh.com                                             23B
                                                                    1 laptop
                                                                    1 cell phone,
 George Cary           gcary@cgsh.com                                               23B
                                                                    1 laptop
 Matthew                                                            1 cell phone,
                       msolomon@cgsh.com                                            23B
 Solomon                                                            1 laptop
 James                                                              1 cell phone,
                      jhunsberger@cgsh.com                                          23B
 Hunsberger                                                         1 laptop
 Linden                                                             1 cell phone,
                       lbernhardt@cgsh.com                                          23B
 Bernhardt                                                          I laptop
                                                                    1 cell phone,
 David Meyer           dmeyer@mofo.com                                              23B
                                                                    1 laptop
     Case 1:19-cv-05434-VM-RWL Document 354 Filed 01/07/20 Page 4 of 12



                                                                                           Wi-Fi
    Attorney                       Email                    Device(s)      Courtroom
                                                                                          Granted
                                                          1 cell phone,
 Steve Sunshine    Steve.Sunshine@skadden.com                             23B
                                                          1 laptop
 Karen Hoffman                                            1 cell phone,
                   karen.lent@skadden.com                                 23B
 Lent                                                     1 laptop
                                                          1 cell phone,
 Hallie Levin      hallie.levin@wilmerhale.com                            23B
                                                          1 laptop
                                                          1 cell phone,
 Josh Soven        j soven@wsgr.com                                       23B
                                                          1 laptop

         The attorney(s) identified in this Order must present a copy of this Order when entering
the Courthouse. Bringing any authorized Device(s) into the Courthouse or its Environs
constitutes a certification by the attorney that he or she will comply in all respects with the
restrictions and obligations set forth in Standing Order Ml 0-468, as Revised.




Dated   112~
        SO ORDERED:

                            )-,:;,JQ
                                                     ~              United States Judge
                                                                                                    .




                                                 2
                Case 1:19-cv-05434-VM-RWL Document 354 Filed 01/07/20 Page 5 of 12
                                  CLEARY GOTTLIEB STEEN & HAMILTON LLP

NEW YORK                                                    2112 Pennsylvania Avenue , NW                                                           ROME

PARIS
                                                             Washington, DC 20037-3229                                                             MILAN
                                                                  T: +1202 9741500                                                            HONG KONG
BRUSSELS
                                                                  F: +1202 9741999
                                                                                                                                                  BE IJI NG
LONDON
                                                                     clearygottlieb.com                                                      BUENOS AIRES
FRANKFURT
                                                                                                                                               SAO PAULO
COLOGNE                                                               D: +I (202) 974-1680                                                     ABU DHABI
                                                                      msolomon@cgs h.com
MOSCOW                                                                                                                                             SEOUL




                                                                     January 6, 2020

           BY HAND

            The Honorable Victor Marrero
            Daniel Patrick Moynihan
            United States Courthouse
            500 Pearl Street
            New York, NY 10007-1312


                           Re :        State ofNew York, et al. v. Deutsche Telekom AG, et al., No. 1: 19-cv-05434-
                                       VM-RWL (S.D.N.Y.)

           Dear Judge Marrero ,

                            As counsel for Defendants, we respectfully request this Court's endorsement
           through the Proposed Order enclosed herein for the listed individual to bring electronic devices
           into the Courthouse for use during closing arguments in the above-captioned matter. Consistent
           with the parties' joint request to the Court during the December 6, 20 19 pretrial conference (see
           Tr. 50: 16-51 :3), it is essential for Defendants to have assistance from a trial technology consultant,
           Mr. Andrew Klein, during the closing argument presentation. See ECF No. 332 (granting
           Defendants ' request for Mr. Klein to bring necessary technology equipment to trial).

                           Thank you for your consideration. Please let me know if you have any questions.

                                                                                   Respectfully yours,

                                                                                    ~~/k:_.0.
                                                                                   Matthew Solomon
           cc: All Counsel of Record (via e-mail)




                          Cleary Gottlieb Steen & Hamilton LLP or an affi li ated entity has an office in each of the cities listed above.
      Case 1:19-cv-05434-VM-RWL Document 354 Filed 01/07/20 Page 6 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------x
IN THE MATTER OF AN APPLICATION
TO BRING PERSONAL ELECTRONIC DEVICE(S)
OR GENERAL PURPOSE COMPUTING DEVICE(S)
INTO THE COURTHOUSES OF THE
SOUTHERN DISTRICT OF NEW YORK
FOR USE IN A PROCEEDING OR TRIAL
--------------------------------------------------------------------x
        The following Order is subject to the definitions, obligations and restrictions imposed
pursuant to Standing Order Ml0-468, as Revised. Upon submission of written application to this
Court, it is hereby

        ORDERED that the following individual is authorized to bring Personal Electronic
Device(s) and/or the General Purpose Computing Device(s) (collectively, "Devices") listed
below into the Courthouse for use in a proceeding or trial in the action captioned State of New
York, et al. v. Deutsche Telekom AG, et al. , No. 19-cv-5434.

         The date(s) for which authorization is provided is January 15, 2020.

                       Individual                                           Device(s)
                                                           2 laptop computers; 1 cell phone; power
                                                           cords, cables & mouse controllers; 1 mouse;
  Andrew Klein (Trial Technology Consultant)               2 external hard drives; power cords & cables;
                                                           video adapter cables and connectors;
                                                           headphones; 1 Powerpoint clicker

         The individual identified in this Order must present a copy of this Order when entering
the Courthouse. Bringing any authorized Device(s) into the Courthouse or its Environs
constitutes a certification by the individual that he or she will comply in all respects with the
restrictions and obligations set forth in Standing Order Ml 0-468, as Revised.



Dated:   7 M
         SO ORDERED:

                               9-o.:;{J
                Case 1:19-cv-05434-VM-RWL Document 354 Filed 01/07/20 Page 7 of 12
                              CLEARY GOTTLIEB STEEN & HAMILTON LLP

                                                          2112 Pennsylvania Avenue, NW                                                            ROME
NEWYORK
                                                           Washington, DC 20037-3229                                                             MILAN
PARIS
                                                                T: +1202 9741500                                                            HONGKONG
BRUSSELS                                                        F: +1202 9741999                                                                BEIJING
LONDON                                                            clearygottlieb.com                                                       BUENOS AIRES

FRANKFURT                                                                                                                                     SAO PAULO

COLOGNE                                                            D +I (202) 974-1680                                                       ABU DHABI
                                                                   msolomon@cgsh.com                                                             SEOUL
MOSCOW




                                                                  January 6, 2020

           BY HAND

           The Honorable Victor Marrero
           Daniel Patrick Moynihan
           United States Courthouse
           500 Pearl Street
           New York, NY 10007-1312


                          Re:        State o[New York, et al. v. Deutsche Telekom AG, et al., No. 1: 19-cv-05434-
                                     VM-RWL (S.D.N.Y.)

           Dear Judge Marrero,

                          As counsel for Defendants, we respectfully request this Court's endorsement
           through the Proposed Order enclosed herein for the listed attorneys to bring electronic devices into
           the Courthouse for use during closing arguments in the above-captioned matter.

                          Thank you for your consideration. Please let me know if you have any questions.

                                                                                 Respectfully yours,

                                                                                 ~~/k.G.
                                                                                  Matthew Solomon
           cc: All Counsel of Record (via e-mail)




                          Cleary Gottlieb Steen & Hamilton LLP or an affiliated entity has an office in each of the cities listed above.
       Case 1:19-cv-05434-VM-RWL Document 354 Filed 01/07/20 Page 8 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________ x


IN THE MATTER OF AN APPLICATION
TO BRING PERSONAL ELECTRONIC DEVICE(S)
OR GENERAL PURPOSE COMPUTING DEVICE(S)
INTO THE COURTHOUSES OF THE
SOUTHERN DISTRICT OF NEW YORK
FOR USE IN A PROCEEDING OR TRIAL
___________________ x

           The following Order is subject to the definitions, obligations and restrictions imposed
pursuant to Standing Order M10-468 , as Revised . Upon submission of written application to
this Court, it is hereby
           ORDERED that the following attorney(s) are authorized to bring the Personal Electron ic
Device(s) and/or the General Purpose Computing Device(s) (collectively, "Devices") listed below
into the Courthouse for use in a proceeding or trial in the action
captioned State of New York, et al. v. Deutsche Telekom AG, et al.
                                                                                    No 19-cv-5434
- - - - - - - - - - - - - - - - - - - - - - - - - - -'                                ·----
The date(s) for which such authorization is provided is (are) _Ja_n_u_ar_y_,_s,_2_02_0_ _ _ _ _ ____;.

 Attorney                                                Device(s)


  1.
        See Attachment A.


 2.


 3.

                                        (Attach Extra Sh eet If Needed)

         The attorney(s) identified in th is Order must present a copy of this Order when entering
the Courthouse. Bringing any authorized Device(s) into the Courthouse or its Environs
constitutes a certification by the attorney that he or she will comply in all respects with the
restrictions and obligations set forth in Standing Order M10-468, as Revised .

                       SO ORDERED :

Dated :
               I F 7 :JtiJ&

Revised : February 26 , 2014
Case 1:19-cv-05434-VM-RWL Document 354 Filed 01/07/20 Page 9 of 12



                                 ATTACHMENT A

                Attorney                                  Device(s)
David Gelfand (Partner, Cleary Gottlieb
                                          1 cellular phone; 1 laptop computer
Steen & Hamilton LLP)
Matthew Solomon (Partner, Cleary
                                          1 cellular phone; 1 laptop computer
Gottlieb Steen & Hamilton LLP)
Mark Nelson (Partner, Cleary Gottlieb
                                          1 cellular phone; 1 laptop computer
Steen & Hamilton LLP)
George Cary (Partner, Cleary Gottlieb
                                          1 cellular phone; 1 laptop computer
Steen & Hamilton LLP)
James Hunsberger (Associate, Cleary
                                          1 cellular phone; 1 laptop computer
Gottlieb Steen & Hamilton LLP)
Linden Bernhardt (Associate, Cleary
                                          1 cellular phone; 1 laptop computer
Gottlieb Steen & Hamilton LLP)
Tara Tavernia (Associate, Latham &
                                          1 cellular phone; 1 laptop computer
Watkins LLP)
Richard Parker (Partner, Gibson, Dunn &
                                          1 cellular phone; 1 laptop computer
Crutcher LLP)
David Meyer (Partner, Morrison &
                                          1 cellular phone; 1 laptop computer
Foerster LLP)
Jeffrey Jaeckel (Partner, Morrison &
                                          1 cellular phone; 1 laptop computer
Foerster LLP)
Steve Sunshine (Partner, Skadden, Arps,
                                          1 cellular phone; 1 laptop computer
Slate, Meagher & Flom LLP)
Karen Hoffman Lent (Partner, Skadden,
                                          1 cellular phone; 1 laptop computer
Arps, Slate, Meagher & Flom LLP)
Joseph Rancour (Associate, Skadden,
                                          1 cellular phone; 1 laptop computer
Arps, Slate, Meagher & Flom LLP)
Hallie Levin (Partner, Wilmer Cutler
                                          1 cellular phone; 1 laptop computer
Pickering Hale and Dorr LLP)
David Gringer (Partner, Wilmer Cutler
                                          1 cellular phone; 1 laptop computer
Pickering Hale and Dorr LLP)
Jeremy Adler (Counsel, Wilmer Cutler
                                          1 cellular phone; 1 laptop computer
Pickering Hale and Dorr LLP)
Joshua Saven (Partner, Wilson Sonsini
                                          1 cellular phone; 1 laptop computer
Goodrich & Rosati)
Case 1:19-cv-05434-VM-RWL Document 354 Filed 01/07/20 Page 10 of 12




                Attorney                                       Device(s)
Brad Tennis (Associate, Wilson Sonsini
                                               1 cellular phone; 1 laptop computer
Goodrich & Rosati)
Dave Miller (Executive Vice President,
General Counsel and Secretary, T-Mobile        1 cellular phone; 1 laptop computer
US , Inc.)
Laura Buckland (Senior Vice President,
                                               1 cellular phone; 1 laptop computer
Litigation & IP, T-Mobile US , Inc.)
Melissa Scanlan (Vice President, IP &
                                               1 cellular phone; 1 laptop computer
Antitrust, T-Mobile US , Inc.)
Ellen Blanchard (Managing Corporate
                                               1 cellular phone; 1 laptop computer
Counsel, eDiscovery, T-Mobile US , Inc.)
Bradley Meissner (Director, Legal
                                               1 cellular phone; 1 laptop computer
Affairs, T-Mobile US , Inc.)
Wolfgang Kopf (Senior Vice President for
Group Public and Regulatory Affairs,           1 cellular phone; 1 laptop computer
Deutsche Telekom AG)
Reinhard Wieck (Managing Director &
                                               1 cellular phone; 1 laptop computer
President, Deutsche Telekom Inc.)
Mary Jean Fell (Senior Counsel, Sprint
                                               1 cellular phone; 1 laptop computer
Corporation)




                                           2
               Case 1:19-cv-05434-VM-RWL Document 354 Filed 01/07/20 Page 11 of 12
                                CLEARY GOTTLIEB STEEN & HAMILTON LLP

NEW YORK                                                     2112 Pennsylvania Avenue, NW                                                                    ROME

PARIS
                                                              Washington, DC 2003 7-3229                                                                     MILAN
                                                                   T: +1202 9741500                                                                      HONG KONG
BRUSSELS
                                                                   F: +1202 9741999
                                                                                                                                                            BEIJING
LONDON
                                                                      clearygottlieb.com                                                             BUENOS AIRES
FRANKFURT
                                                                                                                                                         SAO PAULO
COLOGNE                                                                                                                                                  ABU DHABI
                                                                        D +I (202)974 -168 0
MOSCOW                                                                 m solom on@ cgs h .com                                                                SEOUL




                                                                      January 6, 2020

           BY HAND

            The Honorable Victor Marrero
            Daniel Patrick Moynihan
            United States Courthouse
            500 Pearl Street
            New York, NY 10007-1312


                          Re:          State o(New York, et al. v. Deutsche Telekom AG, et al., No. 1: 19-cv-05434-
                                       VM-RWL (S.D.N.Y.)

           Dear Judge Marrero,

                           On behalf of all Defendants, we respectfully request this Court's permission for
           Globalink Worldwide Express Ltd. to enter the Courthouse to deliver and retrieve our boxes and
           to help with lunch deliveries on January 15, 2020. Attachment A lists the names of the individuals
           and vehicles we expect to be involved with these deliveries.

                          Please let us know if you have any questions. Thank you for your consideration.

                                                                                     Respectfully yours,

                                                                                      ~~/k-0.
                                                                                     Matthew Solomon
           cc: All Counsel of Record (via e-mail)




                                                                           SO ORDERED.


                                                                           I - 7-d-C
                                                                                DAT E                  ~
                                                                                                                 ~                -  ------
                                                                                                                                  1A l1RERO. U. S.D.J.

                         Cleary Gottli eb Steen & Ha milton LL P or an affi li ate d entity has an office in each of the citi es li sted above.
Case 1:19-cv-05434-VM-RWL Document 354 Filed 01/07/20 Page 12 of 12



                           ATTACHMENT A

                             Courier Names
                            Justin Concepcion
                              Kishor Persad
                           Tomas Concepcion
                           Hector Concepcion



                          Vehicle Information
                              Make: Mazda
                              Model: MPV
                                Year: 2003
                   License Plate: GEF 4155 , New York
                            Make: Volkswagen
                               Model: Atlas
                                Year: 2019
                    License Plate: JFY 3553, New York
